Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-9, 12-13, 17-19 and 21-23 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable by Fredheim et al (US 2018/0266229).
1. (Original) Fredheim et al (US 2018/0266229) discloses a system for hydrocarbon production comprising: 
	a host (11, 13) for receiving produced hydrocarbon; 
	an offshore hydrocarbon production facility comprising: 
	a production wellhead (1) for connection to a subsea hydrocarbon reservoir; 
	a production platform (3, 4, 7) configured to receive produced fluid from the wellhead and being in fluid communication with the host via a long distance pipeline (10); 
	wherein the wellhead is local to the production platform, and the production platform is configured to process the produced fluid to provide a semi-stable oil product suitable for exporting along the long distance pipeline to the host; and 
	wherein the host is configured to store the semi-stable oil product or an oil product produced therefrom.  (Paragraphs [0141]-[0145])
2. (Currently Amended) Fredheim discloses the system according to claim 1, wherein the processing of the produced fluid comprises degassing the produced fluid and/or separating water from the produced fluid to an extent that the semi-stabilised fluid is taken outside of the hydrate envelope for the conditions within the long distance pipeline, whereby significant formation of (Paragraph [0142] discusses wherein element 7 performs various processing steps.)
3. (Currently Amended) Fredheim discloses the system according to claim 1, wherein the semi-stable oil product has a true vapour pressure (TVP) of greater than 1 bar and less than the true vapour pressure of the produced fluid from the well.  (Paragraph [0012]-[0015])
4. (Currently Amended) Fredheim discloses the system according to claim 3, wherein the semi-stable oil product has a true vapour pressure greater than 1.3 bar and less than 400 bar, preferably a true vapour pressure of greater than 20 bar and less than 60 bar, and more preferably a true vapour pressure of greater than 30 bar and less than 40 bar.  (Paragraph [0012]-[0015])
5. (Currently Amended) Fredheim discloses the system according to claim 1, wherein the host is located at least 50km or at least 100km or at least 200km from the offshore hydrocarbon production facility.  (Paragraph [0020] - “50km”)
6. (Currently Amended) Fredheim discloses the system as claimed in claim 1, wherein the host is a subsea storage facility.  (11 is a subsea storage tank.)
7. (Currently Amended) Fredheim discloses the system as claimed in claim 6, wherein the subsea storage facility comprises one or more subsea storage tanks.  (11 is a subsea storage tank.)
8. (Currently Amended) Fredheim discloses the system as claimed in claim 1, wherein the host is configured to maintain the semi-stable oil product as such whilst stored therein.  (Paragraphs [0027]-[0028].)
9. (Currently Amended) Fredheim discloses the system as claimed in claim 8, wherein the host maintains the temperature and pressure conditions of the semi-stable oil product outside of the hydrate formation envelope whilst stored therein.  (Paragraphs [0031]-[0032])
12. (Currently Amended) The system as claimed in claim 1 comprising a conduit (12) connected to the host, the conduit being configured for loading oil product stored at the host to a vessel (13).  
13. (Currently Amended) The system according to claim 1, wherein the oil production facility is an unmanned production platform (UPP).  (as called a UWP or “unmanned wellhead platform”)
17. (Currently Amended) Fredheim discloses the system according to claim 1, wherein the production platform is configured to process the produced fluid to provide an oil product that is sufficiently stable to be transported to a host located at least 50km or at least 100km or at least 200km distant therefrom via an unheated subsea pipeline, without the use of hydrate inhibitors, whereby formation of significant hydrates in the long distance pipeline is avoided.  (Paragraphs [0009], [0020] and [0031])

19. (Currently Amended) The system according to claim 18, wherein an oil product outlet from a second stage of the two-stage separation system is connected to the long distance pipeline via a riser and a riser base at the seabed. (The long distance pipeline 10 appears to comprise a riser and whatever connector is located at 11 on the sea floor.)
21. (Currently Amended) The system according to claim 18, wherein both stages of the two-stage separation system have gas outlets leading to a plurality of gas compressors arranged in series and wherein the final compressor has an outlet for the gas product.  (Paragraph [0092] discusses wherein multiple compressors may be utilized.)
22. (Original) Fredheim discloses a method of hydrocarbon production comprising providing: 
a host (11) for receiving produced hydrocarbon; and 
an offshore hydrocarbon production facility, said facility comprising: 
	a production wellhead (1) for connection to a subsea hydrocarbon reservoir; 
	a production platform (4) local to the production wellhead, configured to receive produced fluid from the wellhead and being in fluid communication with the host via a long distance pipeline (10); 
	wherein the production platform processes the produced fluid to provide a semi-stable oil product and exports it along the long distance pipeline to the host; and 
	wherein the host stores the semi-stable oil product.  (Paragraphs [0141]-[0145])
23. (Currently Amended) The method as claimed in claim 22, comprising providing and using a system according to claim 1. (Fredheim discloses such a system as previously cited.)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Fredheim in view of Kirk et al (US 2014/0345299).
10. (Currently Amended) Fredheim discloses the system as claimed in claim 1, however fails to specify further capabilities of the host (11, 13).
Kirk et al (US 2014/0345299) however teaches wherein a host (vessel) is configured to process an oil product prior to storage therein.  (Figure 1 and 5 illustrate such a vessel having various processing and storage components thereon.)
Therefore it would have been obvious to modify Fredheim as taught by Kirk by using transportation vessels configured to process an oil product, to obtain the invention as specified in the claim, for the expected benefit of using commercially available vessels for operations. 

11. (Currently Amended) The system as claimed in claim 10, wherein the host is configured to fully stabilise the semi-stable oil product prior to storage therein.  (Kirk - Paragraph [0051])

Claims 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Fredheim alone.
14. (Currently Amended) Fredheim discloses the system according to claim 1 comprising an offshore hydrocarbon production facility, wherein the platform of the hydrocarbon production facility is connected to the host via a long distance pipeline such that the host is configured to store oil product from the hydrocarbon production facility.
Fredheim fails to specify wherein the storage unit is connected to a plurality of production facilities.  
The Examiner takes Official Notice that the connection of multiple wellhead production facilities to storage sites is notoriously well known in the art.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to include multiple platforms, since it has been held that mere duplication of essential working parts of a device involve only routine skill in the art.
Thus, one of ordinary skill in the art would have recognized that using would have provided predictable results and a reasonable expectation of success 
Therefore it would have been obvious to modify Fredheim to obtain the invention as specified in the claim. 


The Examiner takes Official Notice that it is old and well known in the art to provide multiple production facilities in an area to maximize production from one or more distinct reservoirs.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have included wherein each facility were located at a different marginal hydrocarbon reserve for the expected benefit of maximizing production.
Thus, one of ordinary skill in the art would have recognized that using a multitude of production facilities each provided with a different marginal hydrocarbon reserve would have provided predictable results and a reasonable expectation of success.
Therefore it would have been obvious to modify Fredheim to obtain the invention as specified in the claim.  

16. (Currently Amended) The system as claimed in claim 14, wherein the host is positioned local to one of the plurality of hydrocarbon production facilities.  (Fredheim - Figures 1, 2)


Allowable Subject Matter
Claim 20 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.	
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON L LEMBO whose telephone number is (571)270-3065.  The examiner can normally be reached on Monday-Friday, 7am-4pm.



If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on 5712703654.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/AARON L LEMBO/
Primary Examiner
Art Unit 3679